[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]



         United States Court of Appeals
                    For the First Circuit


No. 01-2283

                      RICHARD I. BARBER,

                    Plaintiff, Appellant,

                              v.

                 CITY OF NORTH ADAMS, ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Michael A. Ponsor, U.S. District Judge]


                            Before

                     Lynch, Circuit Judge,
          Campbell and Stahl, Senior Circuit Judges.




     Richard Barber on brief pro se.
     James W. Simpson, Jr. and Merrick, Louison & Costello on
brief for appellees.



                        March 19, 2002
          Per Curiam.      Upon careful review of the judgment

below in light of the record, the prior judicial proceedings, and

the issues raised in the briefs on appeal, the judgment of the

district court dismissing this suit as barred by the statute of

limitations is affirmed.




                               -2-